Citation Nr: 9916973	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  94-26 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for low 
back strain with facet syndrome and degenerative disc 
disease.  


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from August 1978 to August 
1981 and from March 1983 to August 1992.  This matter comes 
to the Board of Veterans' Appeals (Board) from a July 1993 
rating decision of the Department of Veterans Affairs (VA) 
Denver Regional Office (RO), which, in part, granted service 
connection for a low back disability and assigned it a 20 
percent evaluation, effective August 18, 1992, the day 
following the date of the appellant's separation from active 
service.  

In a September 1997 rating decision, the RO reduced the 
disability evaluation to 10 percent, effective December 1, 
1997; however, by a January 1999 rating decision the RO 
restored the 20 percent rating, effective December 1, 1997.  
Therefore, although the evaluation was altered during the 
pendency of the appeal, the issue for appellate review 
remains as stated on the title page of this decision.  


FINDINGS OF FACT

1.  Prior to November 15, 1998, the appellant's low back 
disorder manifested no more than moderate limitation of 
motion (including additional limited motion due to flare-ups 
and pain on use), moderate intervertebral disc syndrome with 
recurring attacks, and muscle spasm on extreme forward 
bending or loss of lateral spine motion.  

2.  After November 15, 1998, his low back disorder manifested 
no more than moderate limitation of motion (including 
additional limited motion due to flare-ups and pain on use) 
and muscle spasm on extreme forward bending or loss of 
lateral spine motion; it did manifest moderate, recurring 
attacks of intervertebral disc syndrome with additional 
limited motion secondary to flare-ups due to pain on use.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for low back strain with facet syndrome and degenerative disc 
disease prior to November 15, 1998 are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (1998).  

2.  The criteria for a 40 percent evaluation for low back 
strain with facet syndrome and degenerative disc disease from 
November 15, 1998 are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.71a, Diagnostic Codes 5292, 
5293, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, it is not inherently implausible.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) 
(contention of increased disability severity renders claim 
well grounded).  The Board finds that VA has satisfied its 
duty to assist the appellant in the development of facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  On appellate 
review, the Board sees no areas in which further development 
may be fruitful.  

I.  Pertinent Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.

If the preponderance of the evidence is in favor of the 
veteran's claim, or the evidence is in equipoise, the claim 
will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved, as is the case with 
the claim herein at issue, is an original claim as opposed to 
a new claim for increase.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  In such cases, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  On the other 
hand, where entitlement to compensation has already been 
established, the appellant's disagreement with an assigned 
rating is a new claim for increase based on facts different 
from a prior final claim.  Suttman v. Brown, 5 Vet. App. 127, 
136 (1993).  See Proscelle, 2 Vet. App. at 631-32 (in a claim 
for increased rating, appellant claims the disability has 
increased in severity since a prior final decision).  In such 
claims, the present level of disability is of primary 
concern; although a review of the recorded history of a 
disability is required to make a more accurate evaluation, 
past medical reports do not have precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

II.  Factual Background

The appellant's service medical records show that the onset 
of a low back disorder was in 1984.  He had intermittent low 
back pain until about 1990 when he was diagnosed with facet 
syndrome right L4-L5 and mechanical low back pain.  He was 
placed on limited duty and his symptoms did not respond to 
physical therapy and anti-inflammatory medication.  

A medical evaluation board report in May 1992 showed low back 
symptomatology significantly impacting on the appellant's 
performance of his duties.  The symptoms prevented strenuous 
exercise, physical testing or training, and lifting greater 
than 30 pounds.  Examination revealed muscle spasm, full 
range of motion, negative straight leg raise, and reflexes, 
strength, and sensation within normal limits.  X-ray studies 
of the lumbar spine showed poorly formed L4-L5 joint at the 
facet on the right side.  An MRI of the lumbar spine was 
within normal limits.  An orthopedist opined that there was 
no surgical option at that time.  Therapy included use of 
anti-inflammatory medications and a lumbosacral corset.  The 
diagnosis was moderate mechanical low back pain.  

VA examination in January 1993 showed that the appellant 
complained of constant low back pain located over the 
lumbosacral junction with radiation to the right side.  He 
also complained of intermittent tingling in his left knee.  
He reported that he was bedridden approximately one day per 
month due to back pain and that he had pain when lifting his 
two-year old child.  Examination revealed range of motion 
measurements of 90 degrees flexion, 10 degrees extension, 
15 degrees side bending to the left and 20 degrees side 
bending to the right, and 45 degrees rotation to the right 
and 25 degrees rotation to the left.  Straight leg raising 
was possible to 80 degrees bilaterally.  Neurological 
evaluation showed strength 5/5 in all groups and deep tendon 
reflexes of 2+.  The diagnoses included facet syndrome of the 
lumbosacral spine with chronic lumbosacral strain and 
evidence of mild degenerative disc disease.  The diagnosis 
also indicated possible progression of lumbosacral disease 
via neurological symptoms with intermittent tingling in the 
left lower extremity consistent with the possible onset of 
radiculopathy.  

A July 1994 letter from the U.S. Postal Service informed the 
appellant that he was found medically unsuitable for a 
position of rural carrier associate, based on significant 
back problems.  Other documents received from the U.S. Postal 
Service indicated that he was employed full time as a mark-up 
clerk.  January 1995 medical records submitted by his 
employer noted the appellant's lumbar spine history and 
indicated that there was no physical limitation or 
restriction on his employment.  He was described as low 
risk/restriction, meaning he was medically qualified for his 
position.  It was recommended that he use a lumbar support 
belt when lifting.  

VA examination in February 1996 showed that the appellant 
worked full time for the U.S. Postal Service as a mail 
handler, took ibuprofen as needed for pain, had not had any 
hospitalizations or surgery, and did not have a regular 
physician.  It was noted that he missed eight days of work in 
the previous year due to low back pain.  He complained of low 
back pain slightly worse over the years radiating into his 
left hip and down the lateral left leg to the knee; this 
occurred about 3 times a year, up to 4 days.  It was noted 
that he was able to walk two miles and climb 5 or 6 flights 
of stairs, comfortably lift 40 pounds and sit for 1/2 hour, but 
that he did not run.  The examiner noted a back spasm 11/2 
years earlier, requiring 3 to 4 days bedrest.  

Examination revealed normal sensation and motor control, 2+ 
deep tendon reflexes, no palpable spasm, and 85 degrees 
straight leg raise bilaterally.  Lumbar spine range of motion 
measurements were 95 degrees flexion, 35 degrees extension, 
35 degrees lateral flexion bilaterally, and 35 degrees 
rotation bilaterally.  X-ray study of the lumbar spine 
revealed anterior osteophyte formation of all the lumbar 
vertebrae, normal disc spaces, and normal sacroiliac joints.  
The diagnoses included chronic lumbar strain with history of 
facet syndrome.  

Private chiropractic records from January 1996 to July 1998 
show that the appellant was treated for sciatica and 
radicular pain on a monthly basis.  It was noted that lumbar 
spine range of motion was limited, but measurements of the 
limitation was not noted.  

VA examination in March 1997 indicated that the appellant had 
about 10 days of absenteeism in the previous year secondary 
to his low back disability.  It was noted that he complained 
of chronic low grade discomfort that flared once per month on 
average, provoked by sitting more than two hours or standing 
for more than an hour at a time.  There may also be radiation 
of pain on the left.  Twice in the previous six months he had 
paresthesias of the bilateral sciatic distribution to the 
level of the popliteal fossa.  He denied nocturnal wakening 
from discomfort, but reported he had given up bowling and 
softball and limited his exercise to walking 45 minutes to an 
hour at a time, 3 times per week.  

Examination revealed no tenderness in the lumbar region, and 
straight leg raising of 85 degrees, bilaterally, without 
discomfort.  He was able to bend at the waist and touch his 
toes; range of motion was to 95 degrees flexion, 25 degrees 
extension (described as mildly decreased), 35 degrees lateral 
rotation, and 40 degrees lateral flexion.  Reflexes were 2+ 
and sensation was intact.  X-ray study showed osteophytes at 
all levels and normal disc spaces.  The diagnosis was chronic 
lumbosacral strain and degenerative disc disease with 
decreased range of motion.  

On VA examination on November 15, 1998, the appellant 
complained of low back pain, increased on standing for more 
than 20 minutes or lifting more than 30 pounds.  Walking did 
not bother him, although sitting for a long period of time 
made his arms and legs numb.  The claims file was available 
for review by the examiner.  Examination revealed no 
tenderness or spasm and negative straight leg raise 
bilaterally.  Range of motion was forward bending to 72 
degrees, extension 30 degrees, lateral bending 25 degrees 
bilaterally, and rotation 25 degrees bilaterally.  X-ray 
evaluation showed minimal degenerative disc disease.  The 
diagnosis was lumbosacral strain with limited motion and 
degenerative disc disease on X-ray evaluation.  The examiner 
also noted there was additional loss of motion on flexion due 
to flare-ups and pain with repeated use, although there was 
no additional loss of motion because of impaired endurance, 
weakness, or incoordination.  

III.  Analysis

The disability is currently evaluated under the criteria of 
Diagnostic Code 5292 for limitation of motion of the lumbar 
spine.  A 10 percent evaluation is warranted for slight 
limitation of motion.  A 20 percent evaluation is assigned 
where the evidence shows moderate limitation of motion.  A 40 
percent evaluation may be assigned where there is severe 
limitation of motion.  38 C.F.R. § 4.71a.  A complete 
evaluation of this criteria requires that the Board consider 
the functional loss due to pain associated with limitation of 
motion.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  
See 38 C.F.R. §§ 4.40, 4.45.  See also 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5010 (degenerative arthritis rated 
as limitation of function).  

The range of motion of the lumbar spine is measured with 
reference to four characteristics: flexion, extension, 
lateral flexion, and rotation.  As for flexion, the appellant 
separated from service with full flexion, but the January 
1992 VA examination a few months later showed 90 degrees 
flexion, representing a loss of five degrees.  However, the 
February 1996 and March 1997 VA examinations noted a full 
95 degrees of flexion.  The findings suggest at best a slight 
limitation of flexion; only one of these three flexion 
measurements was less than full flexion.  The measurements of 
extension were more consistently less than full extension, 
ranging from no loss of extension at separation to a loss of 
25 degrees extension in January 1993.  The most recent 
extension measurements showed a loss of only five or 10 
degrees, corresponding to no more than slight limitation of 
extension.  The lateral flexion and rotation measurements 
also showed less than full lateral flexion and rotation, but 
no more than a loss of five to 15 degrees.  These findings 
correspond to the criteria for slight impairment throughout 
the period of this appeal.  

The most significant measurement is that of flexion noted in 
the November 15, 1998 VA examination report.  Flexion there 
was limited to 72 degrees, thereby representing a loss of 
flexion of 23 degrees.  Also of significance was the 
examiner's comment that this was an additional loss of 
flexion due to flare-ups and pain with repeated use.  
Although there was no additional loss of motion because of 
impaired endurance, weakness, or incoordination, the loss of 
flexion due to flare-ups and pain is the type of 
symptomatology that warrants an increased evaluation.  See 
DeLuca, 8 Vet. App. at 206.  Therefore, although the range of 
motion measurements warrant a determination of slight 
impairment, corresponding to a 10 percent evaluation, the 
loss of flexion secondary to flare-ups and pain warrants a 
further increase in the evaluation to 20 percent, the next 
higher evaluation.  The disability is not entitled to an 
evaluation in excess of 20 percent under Diagnostic Code 
5292, however, because the range of motion measurements, 
including those due to flare-ups and pain on use, more 
closely correspond to moderate impairment than to severe 
impairment.  

The disability may alternatively be rated under the criteria 
of Diagnostic Code 5295 for lumbosacral strain and Code 5293 
for intervertebral disc syndrome.  Under Diagnostic Code 
5295, a 10 percent evaluation is warranted for lumbosacral 
strain with characteristic pain on motion.  A 20 percent 
rating is assigned where there is evidence of lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating may be assigned where the lumbosacral strain 
is severe, with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a.  The first criterion ("muscle 
spasm on extreme forward bending") is based on muscle spasm, 
not a loss of motion, whereas the second criterion ("loss of 
lateral spine motion, unilateral, in standing position") is 
based on a loss of motion.  Johnson, 9 Vet. App. at 10.  To 
that extent, the Board must here consider functional loss due 
to pain associated with limitation of motion.  See DeLuca, 
8 Vet. App. at 204-07; Quarles v. Derwinski, 3 Vet. App. 129 
(1992).  

With respect to the criteria for a 40 percent evaluation, the 
evidence does not show listing of the entire spine to the 
other side, positive Goldthwaite's sign, or evidence of 
abnormal mobility.  Nor, as discussed above with respect to 
the criteria of Diagnostic Code 5292, is there evidence of 
marked limitation of forward bending.  There is indication of 
osteoarthritic changes and some loss of lateral motion, but 
that loss of motion is no more than contemplated by the 
criteria for a 20 percent evaluation.  Lateral spine motion 
was measured as full in May 1992 and March 1997; there was a 
loss of five degrees lateral flexion in February 1996, a loss 
of 15 degrees in November 1998, and a loss of 15 to 20 
degrees in January 1993.  However, the evidence noted only 
one episode of spasm, in about 1994, and no discussion of 
limitation on forward bending based on spasm.  

In the aggregate, therefore, the evidence does not meet the 
criteria for an evaluation in excess of 20 percent under 
Diagnostic Code 5295 during the period covered by this 
appeal.  The Board has considered whether the evidence shows 
additional limitation of lateral spine motion based on 
functional loss due to pain.  The November 15, 1998 VA 
examiner noted, however, that it was a loss of flexion rather 
than a loss of lateral motion that was based on functional 
loss due to pain.  As such, additional disability is not 
indicated.  

Under Diagnostic Code 5293, a 10 percent evaluation is 
warranted for mild intervertebral disc syndrome.  A 20 
percent evaluation is assigned where the evidence shows 
moderate, recurring attacks.  A 40 percent evaluation may be 
assigned where there is evidence of severe, recurring 
attacks, with intermittent relief.  A 60 percent evaluation 
may be warranted where the impairment is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a.  These criteria involve "loss of range of motion 
because the nerve defects and resulting pain associated with 
injury to the sciatic nerve may cause limitation of motion of 
the . . . lumbar spine."  VA O.G.C. Prec. Op. No. 36-97 
(Dec. 12, 1997) (citing Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).  As such, the Board here must also consider the 
functional loss due to pain associated with limitation of 
motion.  See DeLuca, 8 Vet. App. at 204-07.  

The evidence summarized above indicates progressively more 
invasive neurological symptoms between separation from 
service and the most recent evidence.  The January 1993 and 
February 1996 VA examination reports revealed pain 
intermittently radiating into the lower extremities that 
caused him to miss work about once per month, but no active 
treatment of the disorder.  Starting in 1996, however, the 
appellant consulted a chiropractor monthly, primarily for 
sciatica and radicular pain with some limited motion.  These 
findings document recurring attacks and otherwise moderate 
symptoms, corresponding to a 20 percent evaluation.  Similar 
findings were expressed in the March 1997 VA examination 
report, which documented radiating pain and about 10 days of 
employment absences in the previous year.  These examination 
reports and clinical records do not, though, refer to pain as 
causative of additional loss of motion of the low back.  
Thus, an additional increase in disability severity is not 
warranted under DeLuca.  

The results of the November 15, 1998 VA examination report, 
though, document additional symptomatology suggestive of a 
higher evaluation.  The same findings of radiating pain and 
discomfort were described in previous examination reports.  
However, the March 1997 examination noted that the appellant 
had discomfort when sitting for more than two hours, whereas 
the November 15, 1998 examination revealed similar discomfort 
after sitting only about 20 minutes.  Moreover, there is 
evidence of decreased strength secondary to the disability 
and some additional loss of motion due to flare-ups and pain 
on use.  While the underlying symptomatology continues to 
justify a 20 percent evaluation, this additional loss of 
motion and discomfort warrants an increase in the assigned 
evaluation to the next higher schedular rating, 40 percent 
under Diagnostic Code 5293.  

In summary, based on the evidence of record and in light of 
the analysis above, it is the determination of the Board that 
the preponderance of the evidence is against an evaluation in 
excess of 20 percent for low back strain with facet syndrome 
and degenerative disc disease prior to the November 15, 1998 
VA examination report.  However, the evidence favors a 40 
percent evaluation for low back strain with facet syndrome 
and degenerative disc disease as of the November 15, 1998 VA 
medical examination.  See Fenderson, 12 Vet. App. at 126.  


ORDER

An evaluation in excess of 20 percent for low back strain 
with facet syndrome and degenerative disc disease prior to 
November 15, 1998 is denied.  

A 40 percent rating for low back strain with facet syndrome 
and degenerative disc disease is granted from November 15, 
1998, subject to the law and regulations governing the 
payment of monetary benefits.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 

